Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of an invention I (claims 1-13 and 21-26) in the reply filed on 5/2/22 is acknowledged.  The traversal is on the ground(s) that the combination as claimed does include the features of the subcombination as claimed.  This is not found persuasive because the combination does not require any adhesive tape removal device (see claims 14-20 and 27-30).
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/2/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/783298.  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the concept of removing a liner using a release liner removal device, the claims of the two applications differing only by minor phraseology which obviously does not affect the scope of the invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a release liner removal apparatus, at least one release liner removal device, at least one support body, and at least one guide body,” recited in claims 1, 9, 21, and 26; “the negative-pressure body and at least one guide body is pivotable,” recited in claims 5 and 8; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-13 and 21-26 are indefinite and vague.
	In claims 1, 9, 21. 26:  Which element constitutes “a release liner removal apparatus, at least one release liner removal device, at least one support body, and at least one guide body?”  In so far the claim is understood as “a release liner removal apparatus (figures 3-4, no reference number), at least one release liner removal device (figures 3-4, no reference number), at least one support body (any frame such as 13), and at least one guide body (27 or 28)”
	In claims 5 and 8:  Which element constitutes “the negative-pressure body and at least one guide body is pivotable?”  Where is the pivoting feature?  
	In claim 26:  Which element constitutes “an adhesive compound carrier?”  In so far the claim is understood as any adhesive material contains an adhesive compound carrier.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9-10, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koza et al., U.S. Patent No. 5431767.
Koza ‘767 teaches a method of using the apparatus, as shown in figures 1-8.
	Regarding claims 1, 9, 21, and 26, Koza ‘767 discloses a release liner removal apparatus (see figure 1), comprising: at least one release liner removal device (see figure 1) for removing at least one release liner 48 from at least one adhesive piece 44 (i.e., which has an adhesive compound carrier) arranged on a material web 22 (i.e., which is from a web unrolling roll 16, claim 10), at least one support body 14 which supports the at lease one release liner removal device, and at least one guide body (78, 81, in which is displaceable by moving 12 and/or 70, claims 2 and 7) which is arranged adjacent to the at least one release liner removal device at least during the removal of the at least one release liner 48 and which serves for guiding the material web, see figures 1-8.

Claims 1-2, 7-13, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson, U.S. Patent No. 6814123 B2.
Erickson ‘123 teaches a method of using the apparatus, as shown in figures 1-17.
	Regarding claims 1, 9, 21, and 26, Erickson ‘123 discloses a release liner removal apparatus (see figures 1-3B), comprising: at least one release liner removal device (see figures 1-3B) for removing at least one release liner 134 from at least one adhesive piece 126 (i.e., which has an adhesive compound carrier) arranged on a material web 170 (i.e., which is from a web unrolling roll 22, claim 10), at least one support body 90 which supports the at least one release liner removal device, and at least one guide body (98 which is displaceable by moving 100, and 108 which is pivotable and displaceable, claims 2 and 7-8) which is arranged adjacent to the at least one release liner removal device at least during the removal of the at least one release liner 134 and which serves for guiding the material web, at least one material web holding device and a preparation device (42 and 50 are used to hold and process the web material, claims 11-13) which is capable of receiving the web material 170, see figures 1-17.

Allowable Subject Matter
Claims 3-6, and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Erickson ‘123 does show a vacuum concept for holding the web material but does not use it for removing the liner from the adhesive tape with elements as claimed by the applicant.  None of the references of the prior art teach or suggest the elements of using the guide roller that has a negative-pressure body that can be displaced in order to remove the liner from the adhesive piece from the release liner removal device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the claimed elements in the manner required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, U.S. Patent No. 6808581, which is similar to Erickson ‘123 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
5/18/22
/SANG K KIM/           Primary Examiner, Art Unit 3654